DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12-13 are cancelled.
Claims 1-11 are pending.
Claims 1-11 are rejected.
Claims 1, 2 and 7 are objected to.

Applicant’s Response
Applicant's response, filed 14 September 2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as filed on 13 October 2017 and the amendments filed on 27 October 2017, on 24 August 2020 and on 14 September 2022 and, to explicit recitations in the claims as presented in the amendment filed on 14 September 2022.

Priority
Applicant’s claims for priority to US 62/407,841 filed 13 October 2016 is acknowledged and granted for each of claims 1-11 herein.
Drawings
The corrected drawings filed on 14 September 2022 are accepted.

Specification
The amendments to the Specification filed on 14 September 2022 are accepted.

Claim Objections
Claims 1, 2 and 7 are objected to because of the following informalities:  
In claim 1, line 9 the semicolon (;) after “gene cluster” should be replaced with a comma.
In claim 1, line 12 the semicolon (;) after “the subject” should be replaced with a comma.
In claim 1, line 13 “column” should be replaced with “columns”.
In claim 1, line 15 “log2-tranforming” should be replaced with “log2-transforming”.
In claims 2 and 7, an article should be inserted before “GCESS value for the immune-1 gene cluster”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new ground of rejection and is necessitated by the claim amendments herein.
	Claim 1 is directed to a method for generating a Gene Cluster Expression Summary Score (GCESS) for coding regions in a gene cluster of a tumor cell obtained from a subject comprising the steps of obtaining expression values of transcripts from coding regions of a cell cycle gene cluster, an immune-1 gene cluster or an immune-2 gene cluster, generating a matrix using the transcript expression values, the matrix comprising:
“rows comprising transcript expression values of coding regions of the gene cluster, and columns comprising:
a first column containing the transcript expression values obtained from the sample obtained from the subject; and
one or more column containing transcript expression values from tumors in a reference tumor panel.” See lines 8-14.  The claim then recites that log2-transforming the transcript expression values in each row, computing a mean for said log2-transformed values, generating mean centered expression, calculating pairwise Pearson correlation coefficients and values and generating the GCESS by summing the log2-transformed mean-centered expression values. See lines 15-28.
	The originally filed disclosure including the originally filed claims and the drawings does not describe a matrix comprising columns comprising: a first column containing the transcript expression values obtained from the sample obtained from the subject; and one or more column containing transcript expression values from tumors in a reference tumor panel.”
Figure 3A shows a “matrix” comprising columns pertaining to “samples” and row comprising transcript expression values from which the GCESS score is calculated. Figure 3A is described at page 3, lines 26-30 is described as: “FIG. 3. Gene Cluster Expression Summary Scores (GCESSs) represent the relative amount of transcript present for each cluster of genes. (A) To generate a GCESS, the log2-transformed and mean-centered values for each gene in a cluster are summed to generate a single score (GCESS value) for each sample”. 
The “matrix” shown in Figure 3A includes expression values from tumor samples (rows) for a given species (columns). There is no description for a matrix comprising rows comprising transcript expression values and columns comprising “a first column containing the transcript expression values obtained from the sample obtained from the subject and one or more column containing transcript expression values from tumors in a reference tumor panel”.
Further, the Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description for a matrix comprising columns comprising “a first column containing the transcript expression values obtained from the sample obtained from the subject and one or more column containing transcript expression values from tumors in a reference tumor panel”.
Claims 2-11 are rejected for depending on a rejected base claim.
35 USC 112(a) Rejection-Response to Arguments
Applicant’s arguments filed on 14 September 2022 have been considered. New grounds of rejection as necessitated by the claim amendments herein have been set forth.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These are new grounds of rejection and are necessitate by the claim amendments herein.
Claim 1, lines 1-6 recites: “A method for generating a Gene Cluster Expression Summary Score (GCESS) for coding regions in a gene cluster of a tumor cell obtained from a subject, the method comprising: 
obtaining expression values of transcripts from coding regions of a cell cycle gene cluster, an immune-1 gene cluster, or an immune-2 gene cluster from cells of a tumor sample obtained from a subject.”
The metes and bounds of claim 1 are unclear with regard to the step of obtaining expression values of transcripts of a cell cycle gene cluster, an immune-1 gene cluster and an immune-2 gene cluster of a tumor sample. The claim fails to clearly set forth which genes are included in each of the recited clusters and which are the coding regions from said genes from which expression values are obtained. Since the claim does not particularly point and distinctly claim the genes and the coding regions for which the expression values are obtained, one of ordinary skill in the art would not recognize for which coding regions to obtain the transcript expression values. The Specification does not define neither the genes and the coding regions which fall in each type of cluster nor it provides the criteria on how to select or determine which genes and coding regions are required to be considered in each cluster to obtain the required expression values for generating the GCESS. The Specification only describes the gene in each of the cell cycle, immune-1 and immune 2 gene clusters for which expression values are obtained as applied to osteosarcoma. See page 10, lines 24-32 and Figure 9. 
The term “coding region of a cell cycler gene cluster”, “coding region of an immune-1 cell cluster” and “coding regions of an immune-2 gene cluster” do not have a unified definition in the prior art. The actual genes which could make up any gene cluster are not necessarily knowable by one of skill in the art. The prior teaches that there are at least 700 genes involved in the cell cycle (See Whitfield, Michael L., et al. "Identification of genes periodically expressed in the human cell cycle and their expression in tumors." Molecular biology of the cell 13.6 (2002): 1977-2000) and that there are more than 100 genes involved in the immune response (see Lyons, Y.A. et al., “Immune cell profiling in cancer: molecular approaches to cell-specific identification.” NPJ Precis Oncol. 2017 Aug 15;1(1):26). Further, the prior art also teaches that the expression of genes and the relevance of said genes vary across different types of tumors (see Marcotte, R. et al. "Essential Gene Profiles in Breast, Pancreatic, and Ovarian Cancer Cells Discovering Cancer Dependencies with Essential Gene Profiles." Cancer discovery 2.2 (2012): 172-189). Without knowledge of the genes which make up each of the recited gene clusters, the coding regions of interest in said genes and the type of tumor for which the GCESS is generated, one or ordinary skill in the art would not be able to determine the gene expression data that needs to be obtained for the generation of the score. 
Claim 1, lines 7-13 recites: “generating a matrix using the transcript expression values, the matrix comprising:
rows comprising transcript expression values of coding regions of the gene cluster; and 
columns comprising:
a first column containing the transcript expression values obtained from the sample obtained from the subject; and 
one or more column containing transcript expression values from tumors in a reference tumor panel.”

The metes and bounds of claim 1 with respect to the steps generating a matrix using the transcript expression values is unclear. Firstly, the claim fails to clearly set forth which transcript expression values are used to generate the matrix. Claim 1, lines 4-6 recites obtaining transcript expression values from coding region of the cell cycle gene cluster, the immune-1 cell cluster and the immune-2 cell cluster. One of skill in the art would not be able to identify which transcript expression values are required to generate the matrix. Secondly, the metes and bounds of what constitutes the matrix are unclear. The broadest reasonable interpretation of claim 1 is that the matrix is generated from an arrangement of the following three sets of values: transcript expression values of coding regions in a gene cluster (rows), transcript expression values obtained from the patient’s sample (first column) and transcript expression values from tumors in a reference tumor panel (one or more columns). The plain meaning of the term “matrix” within the field of mathematics is an arrangement of numbers into rows and columns where each cell of the matrix comprises a value. As rows and columns need to intersect to create a matrix, the broadest reasonable interpretation of the matrix generated by the method of claim 1 is that said matrix is populated with two different expression values in each cell, one pertaining to transcript expression values of coding regions of a gene cluster (rows) and the other one pertaining to either transcript expression values for the subject sample (first column) or transcript expression values from tumors in a reference tumor panel (one or more columns). The nature of the matrix created with this arrangement of values is unclear and one of skill in the art would not recognize the arrangement of data in columns and rows as recited in claim 1 as a “matrix” because a matrix cannot include more than one value per cell. The Specification does not provide a definition of the term “matrix” and the Specification fails to describe the “matrix” generated as recited in claim 1. See rejection under 35 USC 112(a) above. The only disclosed “matrix” is shown in Figure 3A which shows “Genes in clusters” as the rows and “samples” as the columns.  However, the matrix generated by the method of claim 1 does not have this structure. Further, while the claims are read in light of the Specification, limitations from the Specification cannot be read into the claims.
Claim 1, lines 21-28 recites: “generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by: 
selecting coding regions in a gene cluster that have log2-transformed mean-centered expression values with a Pearson correlation coefficient greater than 0.6; and 
summing the log2-transformed mean-centered expression values for each selected coding region in the gene cluster.”
The metes and bounds of claim 1 with respect to the step of generating a GCESS for the coding regions in a gene cluster is unclear. The claim fails to point out and distinctly claim the genes that constitute the gene cluster and the coding regions which the GCESS is generated. The claim recites that the generation of the GCESS includes selecting coding regions in a gene cluster that have a log2-transformed mean-centered expression value with a Pearson correlation coefficient greater than 0.6. However, the mean-centered expression values are generated from transcript expression values of undefined gene clusters and undefined coding regions. See claim 1, lines 7-14. As such, the generated mean-centered expression values generated in claim 1 lack any association with coding regions of a gene cluster from which a selection can be made based on a Pearson correlation coefficient value. The recited mean-centered expression value is merely an average of normalized (log2-transformed) expression values of any possible coding region of any possible gene cluster, expression values of any gene present in a subject sample and expression values of any gene in a tumor reference panel.  Without specifically identifying the coding regions of the specific gene cluster for which a GCESS is generated the skilled artisan would not be able to select a coding region in a gene cluster from the recited mean-centered expression value because said value is unrelated to any specific coding regions in any specific gene cluster. As a result, an incorrect selection of a coding region for a given gene cluster would result in the calculation of a GCESS score with meaningless relevance to the tumor sample.
Claims 2 and 7 recite: “The method of claim 1, wherein GCESS value for the immune-1 gene cluster and the GCESS value for immune-2 gene cluster are less than 0” and “the method of claim 6, wherein GCESS value for the immune-1 gene cluster and the GCESS value for immune-2 gene cluster are less than 0.”
The metes and bounds of claims 2 and 7 with respect to the recitation of the GCESS value of the immune-1 gene cluster and the immune-2 gene cluster are unclear. Claim 2 depends from claim 1 and claim 7 depends from claim 6 which depends from claim 1. Neither claim 1 nor claim 6 recite that the GCESS value is calculated for the immune-1 gene cluster and the immune-2 gene cluster. Claim 1 recite the generation of a GCESS for coding regions in a gene cluster. It is unclear what aspect of claim 1 and claim 6 are being limited by claims 2 and 7. The recitation in claims 2 and 7 that the GCESS value is “less than 0” merely informs of an intended numerical value for said scores without setting forth how these values relate to any of the steps recited in claim 1.  Further, the claims do not recite what genes are encompassed in the “immune-1” and “immune-2” gene clusters which makes the claim indefinite as to what aspect of the obtained tumor cell for which the GCESS is being generated is characterized by the GCESS score being less than 0. One of skill in the art would not be able to determine what is being limited by claims 6 and 7 and how the intended recitation of a specific value for a GCESS affects method for generating a GCESS for coding regions in a gene cluster of a tumor cell as recited in claim 1
Claim 3 recites: “The method of claim 1, wherein the GCESS value indicates that the tumor is likely to manifest aggressive tumor behavior comprising rapid local tumor growth, rapid progression to metastasis, or below average response to standard of care treatment.”
The metes and bounds of claim 3 with regard to the recitation that the GCESS value indicates that the tumor is likely to manifest aggressive tumor behavior comprising rapid local tumor growth, rapid progression to metastasis, or below average response to standard of care treatment are unclear. Claim 3 fails to particularly point out and distinctly claim the steps required to determine a GCESS that indicates any phenotype of aggressive tumor behavior. Firstly, the recitation that GCESS indicates that the tumor is likely to manifest aggressive tumor behavior is an intended use of a GCESS value. There is no recited correlation between a GCESS value and the likelihood that the tumor will manifest aggressive tumor behavior. The claim does not recite how to determine the likelihood of aggressive tumor behavior and how to correlate said determination with a GCESS value.  The Specification at page 1, lines 23-26 describes that “An aggressive tumor may be indicated where the cell cycle gene cluster is analyzed and the sample GCESS is greater than 0, or the immune-1 gene cluster or the immune-2 gene cluster is analyzed and the sample GCESS is less than 0”. However, this portion of the Specification describes the use of a GCESS value of a known gene cluster to categorize a tumor as “aggressive” but does not describe how a GCESS value indicates a tumor behavior as recited in claim 3. One of ordinary skill in the art would not be able to determine that a tumor is likely to manifest aggressive tumor behavior based on a value of the generated GCESS because the generated GCESS is unrelated to a tumor and there is no recitation of a value or range of values of the GCESS that can reasonably be correlated with a likelihood of aggressive tumor behavior. Secondly, the metes and bounds of the terms “rapid local tumor growth”, “rapid progression to metastasis” in claim 3 are unclear. The term “rapid” in claim 3 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. In claim 3 it is unclear what is “rapid local tumor growth” and “rapid progression to metastasis” and, the steps to determine whether local tumor growth and metastasis are “rapid” are not recited in the claim. Thirdly, the metes and bounds of the term “below average response to standard care of treatment” in claim 3 are unclear. The term “below average” in claim 3 is a relative term which renders the claim indefinite. The term “below average” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Further, claim 3 fails to clearly set forth what is an average response standard care treatment. One of ordinary skill would realize that the response to a care treatment depends multiple factors including the condition of what is being treated, the severity or the condition, the physiological and immunological condition of the subject being treated, the age and even the sex of the subject being treated.  Claim 3 does not recite how to determine an “average” response to standard of care treatment nor the claim defines whether said “average” is based on a subjective “assessment” or whether is a quantifiable attribute of the care treatment. One of ordinary skill in the art would not be able to determine what is an average response to standard of care treatment and therefore would not be able to determine what is below said average response. 
Claims 4 and 8 recite a plurality of tumor types. The metes and bounds of claims 4 and 8 are unclear with respect to how the type of tumor related to the sample from which the expression levels are obtained further limit the generation of GCESS recited in claim 1. Claims 4 and 8 fail to particularly point and distinctly claim what aspect of the generation of the GCESS is relevant to a type of tumor and how to calculate a GCESS for each of the tumor types recited. Claim 1, from which claims 4 and 8 depend, recites a method for generating a GCESS for coding regions in a gene cluster of a tumor cell (see lines 1-2) comprising obtaining expression values of coding regions of gene clusters from cells of a tumor (See lines 4-6) and generating a GCESS for coding regions in a gene cluster. The GCESS generated according to the method of claim 1 is generated for any coding region of any possible gene as neither the genes in the gene cluster nor the coding regions of said genes are defined in the claim. Since the GCESS is unrelated to any particular gene and any particular coding region and includes any coding region of any possible gene, one of skill in the art would not understand how a specific type of tumor is affects the generation of the GCESS. Claims 4 and 8 merely recite the intended type of tumor from which the cells are obtained without setting forth what aspect of the generation of the score is affected by the type of tumor. 
Claim 6 recites: “The method of claim 3, wherein the GCESS value indicates that the tumor is likely to metastasize.”
The metes and bounds of claim 6 with regard to the recitation the recitation that the GCESS value indicates that the tumor is likely to metastasize are unclear. Claim 6, fails to particularly point and distinctly claim the steps required to determine the likelihood that a tumor will metastasize and the steps to determine a GCESS that indicates that a tumor is “likely” to metastasize. Claim 6 is directed to an intended use of the GCESS score and there is no recited correlation between a GCESS and the likelihood that a tumor will metastasize. The Specification does not describe how to determine the likelihood of metastasis, how to calculate a GCESS indicative of likelihood of tumor metastasis and how to establish a correlation between the generated GCESS and the likelihood of tumor metastasis. One of skill in the art would not be able to determine how to generate a GCESS indicative of the likelihood of metastasis.  
Claim 10 recites: “The method of claim 1, wherein the step of generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster is repeated for a second gene cluster”. 
The meters and bounds of claims 10 and 11 are unclear with respect to the recitation that the step of generating a GCESS for the coding regions in a gene cluster is repeated for a second time. The claims fail to particularly point and distinctly claim how the generation of a GCESS for a second time affects the overall GCESS for a tumor cell. The GCESS generated according to the method of claim 1 is generated for any coding region of any possible gene as neither the genes in the gene cluster nor the coding regions of said genes are defined in the claim. See claim 1, lines 21-28. Since all possible genes and all possible coding regions are included in the generation of the GCESS, it is unclear what constitutes a “second gene cluster”. Further, since claims 10 and 11 do not recite what genes are included in the “second gene cluster” the broadest reasonable interpretation is that said “second gene cluster” also includes all possible genes. Claims 10 and 11 do not recite what is the difference between the “gene cluster” recited in claim 1 and the “second gene cluster” and the claims do not recite how the generation of a GCESS for a second time is incorporated or related to the generation of the GCESS recited in claim 1. One of skill in the art would not be able to determine what is the “second gene cluster” required in claims 10 and 11 and would not understand how repeating the step of generating a GCESS for a second gene cluster affects the generation of the GCESS for a tumor cell.
Claims 5 and 9 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 14 September 2022 have been considered. New grounds of rejection as necessitated by the claim amendments herein have been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
 The MPEP at MPEP §2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With respect to step (1): The Answer is “Yes”, the claims are drawn to methods. As such the claims fall into one of the four statutory categories of invention.
	With respect to step (2A)(1): The claims are directed to the following judicial exceptions:
A. Abstract ideas as mathematical concepts:
Independent claim 1 (method):
log2-transforming the transcript expression values in each row, 
computing a mean of the log2-transformed values for each row, 
generating mean-centered expression values by dividing each log2-transformed value by the mean for its row, 
calculating pairwise Pearson correlation coefficients of the mean-centered expression values, and 
generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by (...) summing the Pearson correlation coefficient for each identified coding region in the gene cluster.
B. Abstract ideas as mental processes:
	generating a matrix using the transcript expression values and generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by...... selecting coding regions in a gene cluster that have a log2-transformed mean-centered expression values with a Pearson correlation coefficient greater than 0.6.
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP § 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP § 2106(b)).
In claim 1, the steps of log2-transforming the transcript expression values, computing a mean of the log2-transformed values for each row, generating mean-centered expression values, calculating pairwise Pearson correlation coefficients and generating a Gene Cluster Expression Summary Score (GCESS) by summing the Pearson correlation coefficients, encompass mathematical calculations. With regard to the step of generating a matrix, lacking any limitation pertaining the number of transcript expression values, the step of generating a matrix using said transcript expression values can be performed mentally or by pen and paper. With regard to the step of generating a Gene Cluster Expression Summary Score by selecting coding regions based on mean-centered expression values with a Pearson correlation coefficient greater than 0.6 is a mental process as the human mind is capable of selecting information based on a pre-established criterion (i.e. a Pearson correlation coefficient greater than 0.6). 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot be practically performed in the mind  (MPEP 2106.04(a)(2) §§ III.A, III.B and IV). Accordingly, the claims recite abstract ideas.
With respect to step 2(A)(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP § 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP § 2106.04(d).I.; MPEP § 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP § 2106.04(d).III).
Claim 1 recites the following additional element that is not an abstract idea: 
obtaining expression values of transcripts from coding regions of a cell cycle gene cluster, an immune-1 gene cluster, or an immune-2 gene cluster.
This step is a data gathering step. Data gathering steps are extra-solution activity, nominally elated to the main process and directed the collection of data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP §2106.05(g)).
Dependent claims 2-11 have been analyzed with respect to step (2A)(2). 
Claims 2, 3, 6 and 7 are directed to attributes of the GCESS value obtained via the mathematical calculations (abstract ideas) and claims 4 and 8 are directed to attributes of the tumor related to the coding regions of the gene cluster. Attributes of data do not provide any significantly more than the recited abstract ideas as they merely describe a feature or characteristic of the data. 
Claims 10-11 are directed to further abstract limitations. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception.
While claims 5 and 9 recite that the method comprises “administering to the subject treatment for a tumor having aggressive behavior” and “administering to the patient treatment for a metastatic tumor” respectively, these additional steps do not integrate the exceptions into a practical application because the effected treatment is not a particular treatment, i.e. specifically identified so that it does not encompass all applications of the judicial exceptions. MPEP §2106.04(d)(2)(a). The claims, as currently recited, can encompass any treatment for a tumor having aggressive behavior and any treatment for a metastatic tumor. Further, the administering steps recited in claims 5 and 9 do not integrate the abstract ideas into a practical application because the information from the mathematical concepts and mental processes is not used to select and administer the recited treatments. The administration of said treatments is nominally related to the exceptions and represent extra-solution activities. MPEP §2106.04(d)(2)(a-c).
Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
	With respect to step (2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP § 2106.05). The judicial exception alone cannot provide that inventive concept (MPEP § 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception (MPEP § 2106.05(A)( i-vi)).
With respect to claim 1, the addition element of data gathering does not rise to the level of significantly more than the judicial exception (abstract ideas).  Jiang, D., et al. "Cluster analysis for gene expression data: a survey." IEEE Transactions on knowledge and data engineering 16.11 (2004): 1370-1386 (cited in the previous Office Action) teaches that the step of obtaining gene expression levels from genes associated with selected gene clusters is well-understood, routine and conventional in the field of cluster analysis of gene expression data. Specifically, Jiang describes a review on cluster analysis of gene expression data and explains that gene expression levels are obtained from microarrays and oligo chip experiments prior to generating a gene expression matrix. See Jiang at page 1, col. 2 under Introduction and “Preprocessing of Gene Expression Data”. In these portions of the Introduction Jiang also refers to multiple references that demonstrate the conventionality of this step. The additional element recited in claim 1 does not confine the use of the abstract ideas to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP §§2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 14 September 2022 have been considered. In this response the text presented in “italics” corresponds to the explicit arguments presented in the Remarks. The Applicant asserts the following:
1) The Applicant refers to page 32 of the Office Action mailed on 15 March 2022 and asserts hat “the analysis in the Office Action focuses only on elements recited in addition to an abstract idea and, therefore, ignores a pathway to an inventive concept that exists in claim 1 as amended herein”. The Applicant then refers to the MPEP § 2106.05 and asserts that “evaluating elements of a claim to determine whether the claim as while amounts to an inventive concept requires considering the elements both individually and in combination to ensure e that they amount to significantly more that the judicial exception itself”. See Remarks page 18.
It is respectfully submitted that these arguments are not persuasive. Firstly, contrary to the Applicant’s assertion, the analysis under step 2(B) of patent-eligibility in the Office Action mailed on 15 March 2022 (see page 30) complies with the guidelines in the MPEP §§ 2106.05(I)(A) and MPEP § 2106.05(d). The Office Action explains that the element(s) recited in addition to the recited abstract ideas, when considered alone and in combination are well-understood, routine and conventional in the field. The Office Action supports this conclusion by proving factual evidence, as required by the MPEP § 2106.05(d)(I)(2), in the form of a citation to Jiang et al. that demonstrates the well-understood routine and conventional nature of the additional element(s). Secondly, it is respectfully submitted that the Applicant’s reference to the MPEP §2106.05 is mischaracterized. This section of the MPEP explicitly describes: “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself”. Contrary to the Applicant’s assertion, this portion of the MPEP explicitly points out that it is the evaluation of the elements recited in addition to the abstract ideas which are considered in the search for an inventive concept. 
2) The Applicant refers to the decision in Bascom Global Internet Servs. v. AT&T Mobility LLC and asserts that “Applying the Federal Circuit’s analysis in BASCOM to Applicant’s claim 1, the methodology of claim 1 improves upon existing technology by allowing one to better exclude correlations in expression that are spurious rather than meaningful just as the ordering of the BASCOM filter tool could be adapted to many different users’ preferences while also being installed remotely in a single location”. See Remarks page 21. 
It is respectfully submitted that this argument is not persuasive. Firstly, the Applicant is reminded that the determination of patent-eligibility is not performed by “applying” the analysis performed by the Courts in specific cases, such as BASCOM, as case law is not the guidance. These decisions are examples of claims that have been found to be patent-eligible and which are relied on to illustrate how the guidance has been applied to specific cases in various technological fields. Secondly, the decision by the Courts in BASCOM, was based on the consideration of the additional elements in combination (emphasis added) recited in the claim. As explained in the MPEP §2106.05(I)(A), the decision in BASCOM was based on the determination that the additional elements, when combined provided an inventive concept evidenced by the non-conventional and non-generic arrangement of said additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.
In the instant case the element recited in addition to the abstract ideas includes obtaining expression values form transcripts from coding regions. For the reasons stated herein, this element does not impose meaningful limits in practicing the abstract ideas because it does not use or apply the abstract ideas in a manner that limits the claims to a particular technological environment. As explained in the MPEP § 2106.04(d)(1) “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” In the instant claims, the step of obtaining expression values does not provide an improvement to the technology because this step is extra-solution activity for data gathering, recited at a high level of generality which is well-understood, routine and conventional in the field of gene cluster analysis. 
The rejection has been maintained.

Prior Art
Claims 1-11 as currently amended, appear to be free of art under 35 USC §102 and 35 USC § 103, as the prior art does not teach or fairly suggests a method for generating a Gene Cluster Expression Summary Score (GCESS) comprising the steps of:
“generating a matrix using the transcript expression values, the matrix comprising:
rows comprising transcript expression values of coding region of the gene cluster; and 
columns comprising:
a first column containing the transcript expression values obtained from the sample obtained from the subject; and
one or more column containing transcript expression values from tumors in a reference tumor panel” and 
“generating a Gene Cluster Expression Summary Score (GCESS) for the coding regions in a gene cluster by: 
selecting coding regions in a gene cluster that have a log2-transformed mean-centered expression value with a Pearson correlation coefficient greater than 0.6; and 
summing the log2-transformed mean-center expression values for each selected coding region in the gene cluster”.
The prior art in the field of cancer prognosis and analysis of gene expression data only teaches the calculation of  gene-expression grade index scores calculated by adding the gene expression levels of transcripts from sets of genes up-regulated in tumor samples, the calculation of a relapse score based on the gene expression values of cluster genes and, the calculation of a risk score based on the sum of reference-normalized expression level of gene expression data obtained from a tumor sample. Evidence of these facts can be found in US 2008/0275652 to Sotiriou (cited in the previous Office Action) and in Cho, J. Y. et al; “Gene Expression Signature-Based Prognostic Risk Score in Gastric Cancer”; Clin Can Res; 17(7) April 1, 2011; pg. 1850-1857 (cited in the previous Office Action). However, there is no teaching in the prior art for a method for generating a GCESS as recited in claim 1.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1671                                                                                                                                                                                         

/MARY K ZEMAN/               Primary Examiner, Art Unit 1672